Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered January 17, 1989, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed for the reasons stated in People v Davis (166 AD2d 604 [decided herewith]). Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.